

114 S654 IS: To exempt certain class A CDL drivers from the requirement to obtain a hazardous material endorsement while operating a service vehicle with a fuel tank containing 3,785 liters (1,000 gallons) or less of diesel fuel.
U.S. Senate
2015-03-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 654IN THE SENATE OF THE UNITED STATESMarch 4, 2015Mr. Roberts (for himself, Ms. Heitkamp, and Mr. Moran) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo exempt certain class A CDL drivers from the requirement to obtain a hazardous material
			 endorsement while operating a service vehicle with a fuel tank containing
			 3,785 liters (1,000 gallons) or less of diesel fuel.1.Hazardous material
 endorsement exemption(a)ExclusionSection 5117(d)(1) of title 49, United States Code, is amended—(1)in subparagraph (B), by striking and at the end;(2)in subparagraph (C), by striking the period at the end and inserting ; and; and(3)by adding at the end the following:(D)a service vehicle carrying diesel fuel in quantities of 3,785 liters (1,000 gallons) or less that is—(i)driven by a class A commercial driver’s license holder who is a custom harvester, an agricultural retailer, an agricultural business employee, an agricultural cooperative employee, or an agricultural producer; and(ii)clearly marked with a placard reading Diesel Fuel..(b)ExemptionSection 31315(b) of title 49, United States Code, is amended by adding at the end the following:(8)Hazardous
 materials endorsement exemptionThe Secretary shall exempt all class A commercial driver’s license holders who are custom harvesters, agricultural retailers, agricultural business employees, agricultural cooperative employees, or agricultural producers from the requirement to obtain a hazardous material endorsement under part 383 of title 49, Code of Federal Regulations, while operating a service vehicle carrying diesel fuel in quantities of 3,785 liters (1,000 gallons) or less if the tank containing such fuel is clearly marked with a placard reading Diesel Fuel..